

Exhibit 10.56


SECURITY AGREEMENT
1. Identification.


This Security Agreement (the "Agreement"), dated as of February 13, 2006, is
entered into by and between Dalrada Financial Corp., a Delaware corporation
("Parent"), The Solvis Group, Inc., a Nevada corporation, The Solvis Group,
Inc., a Michigan corporation, Sourceone Group, Inc., a Delaware corporation
(each a "Guarantor" and together with Parent, each a “Debtor” and collectively
the "Debtors"), and Barbara R. Mittman, as collateral agent acting in the manner
and to the extent described in the Collateral Agent Agreement defined below (the
"Collateral Agent"), for the benefit of the parties identified on Schedule A
hereto (collectively, the "Lenders").


2. Recitals.


2.1 The Lenders have made, are making and will be making loans to Parent (the
"Loans"). It is beneficial to each Debtor that the Loans were made and are being
made.


2.2 The Loans are and will be evidenced by certain convertible promissory notes
(each a “Convertible Note”) issued by Parent on or about the date of and after
the date of this Agreement pursuant to subscription agreements (each a
“Subscription Agreement”) to which Parent and Lenders are parties. The Notes are
further identified on Schedule A hereto and were and will be executed by Parent
as “Borrower” or “Debtor” for the benefit of each Lender as the “Holder” or
“Lender” thereof. Schedule A hereto may be amended to include such other Lenders
who become parties hereto and sign this Agreement, the Collateral Agent
Agreement and any other agreement reasonably requested by the Collateral Agent,
who will have purchased Notes pursuant to the Subscription Agreement.


2.3 In consideration of the Loans made and to be made by Lenders to Parent and
for other good and valuable consideration, and as security for the performance
by Parent of its obligations under the Notes and as security for the repayment
of the Loans and all other sums due from Debtors to Lenders arising under the
Transaction Documents (as defined in the Subscription Agreement), and any other
agreement between or among them (collectively, the "Obligations"), each Debtor,
for good and valuable consideration, receipt of which is acknowledged, has
agreed to grant to the Collateral Agent, for the benefit of the Lenders, a
security interest in the Collateral (as such term is hereinafter defined), on
the terms and conditions hereinafter set forth. Obligations include all future
advances by Lenders to Debtor made pursuant to the Subscription Agreement.


2.4 The Lenders have appointed Barbara R. Mittman as Collateral Agent pursuant
to that certain Collateral Agent Agreement dated at or about February 13, 2006
(“Collateral Agent Agreement”), among the Lenders and Collateral Agent.


2.5 The following defined terms which are defined in the Uniform Commercial Code
in effect in the State of New York on the date hereof are used herein as so
defined: Accounts, Chattel Paper, Documents, Equipment, General Intangibles,
Instruments, Inventory and Proceeds.


3. Grant of General Security Interest in Collateral.


3.1  As security for the Obligations of Debtors, each Debtor hereby grants the
Collateral Agent, for the benefit of the Lenders, a security interest in the
Collateral.
1

 
 

--------------------------------------------------------------------------------

 
3.2  “Collateral” shall mean all of the following property of Debtors:


(A) All now owned and hereafter acquired right, title and interest of Debtors
in, to and in respect of all Accounts, Goods, real or personal property, all
present and future books and records relating to the foregoing and all products
and Proceeds of the foregoing, and as set forth below:


(i) All now owned and hereafter acquired right, title and interest of Debtors
in, to and in respect of all: Accounts, interests in goods represented by
Accounts, returned, reclaimed or repossessed goods with respect thereto and
rights as an unpaid vendor; contract rights; Chattel Paper; investment property;
General Intangibles (including but not limited to, tax and duty claims and
refunds, registered and unregistered patents, trademarks, service marks,
certificates, copyrights trade names, applications for the foregoing, trade
secrets, goodwill, processes, drawings, blueprints, customer lists, licenses,
whether as licensor or licensee, chooses in action and other claims, and
existing and future leasehold interests in equipment, real estate and fixtures);
Documents; Instruments; letters of credit, bankers’ acceptances or guaranties;
cash moneys, deposits; securities, bank accounts, deposit accounts, credits and
other property now or hereafter owned or held in any capacity by Debtors, as
well as agreements or property securing or relating to any of the items referred
to above;


(ii) Goods: All now owned and hereafter acquired right, title and interest of
Debtors in, to and in respect of goods, including, but not limited to:


(a) All Inventory, wherever located, whether now owned or hereafter acquired, of
whatever kind, nature or description, including all raw materials,
work-in-process, finished goods, and materials to be used or consumed in
Debtors’ business; finished goods, timber cut or to be cut, oil, gas,
hydrocarbons, and minerals extracted or to be extracted, and all names or marks
affixed to or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all Inventory which may be returned
to any Debtor by its customers or repossessed by any Debtor and all of Debtors’
right, title and interest in and to the foregoing (including all of a Debtor’s
rights as a seller of goods);


(b) All Equipment and fixtures, wherever located, whether now owned or hereafter
acquired, including, without limitation, all machinery, furniture and fixtures,
and any and all additions, substitutions, replacements (including spare parts),
and accessions thereof and thereto (including, but not limited to Debtors’
rights to acquire any of the foregoing, whether by exercise of a purchase option
or otherwise);


(iii) Property: All now owned and hereafter acquired right, title and interests
of Debtors in, to and in respect of any other personal property in or upon which
a Debtor has or may hereafter have a security interest, lien or right of
setoff; 


(iv) Books and Records: All present and future books and records relating to any
of the above including, without limitation, all computer programs, printed
output and computer readable data in the possession or control of the Debtors,
any computer service bureau or other third party; and


(v) Products and Proceeds: All products and Proceeds of the foregoing in
whatever form and wherever located, including, without limitation, all insurance
proceeds and all claims against third parties for loss or destruction of or
damage to any of the foregoing.
2

 
 

--------------------------------------------------------------------------------

 
(B) All now owned and hereafter acquired right, title and interest of Debtors
in, to and in respect of the following:


(i) the shares of stock, partnership interests, member interests or other equity
interests at any time and from time to time acquired by Debtors of any and all
entities now or hereafter existing, (such entities, being hereinafter referred
to collectively as the "Pledged Issuers" and individually as a "Pledged
Issuer"), the certificates representing such shares, partnership interests,
member interests or other interests all options and other rights, contractual or
otherwise, in respect thereof and all dividends, distributions, cash,
instruments, investment property and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares, partnership interests, member interests or other interests;
 
(ii) all additional shares of stock, partnership interests, member interests or
other equity interests from time to time acquired by Debtors, of any Pledged
Issuer, the certificates representing such additional shares, all options and
other rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, instruments, investment property and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such additional shares, interests or equity; and


(iii) all security entitlements of Debtors in, and all Proceeds of any and all
of the foregoing in each case, whether now owned or hereafter acquired by a
Debtor and howsoever its interest therein may arise or appear (whether by
ownership, security interest, lien, claim or otherwise).


Notwithstanding anything to the contrary contained herein or any Transaction
Document, Collateral shall not include any personal property which is, or at the
time of a Debtor's acquisition thereof shall be subject to a purchase money
mortgage or other purchase money lien or security interest (including capital
leases).


3.3 The Collateral Agent is hereby specifically authorized, after the Maturity
Date (defined in the Notes) accelerated or otherwise, or after an Event of
Default (as defined herein) and the expiration of any applicable cure period, to
transfer any Collateral into the name of the Collateral Agent and to take any
and all action deemed advisable to the Collateral Agent to remove any transfer
restrictions affecting the Collateral.


4. Perfection of Security Interest.


4.1 Each Debtor shall prepare, execute and deliver to the Collateral Agent UCC-1
Financing Statements. The Collateral Agent is instructed to prepare and file at
each Debtor’s cost and expense, financing statements in such jurisdictions
deemed advisable to the Collateral Agent, including but not limited to the State
of Delaware. The Financing Statements are deemed to have been filed for the
benefit of the Collateral Agent and Lenders identified on Schedule A hereto.


4.2 The Parent shall deliver to Collateral Agent promptly stock certificates
representing all of the shares of outstanding capital stock of the Guarantor
(the "Securities"). All such certificates shall be held by or on behalf of
Collateral Agent pursuant hereto and shall be delivered in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment or undated stock powers executed in blank, all in form
and substance satisfactory to Collateral Agent.
3
 
 

--------------------------------------------------------------------------------

 
4.3  All other certificates and instruments constituting Collateral from time to
time required to be pledged to Collateral Agent pursuant to the terms hereof
(the "Additional Collateral") shall be delivered to Collateral Agent promptly
upon receipt thereof by or on behalf of Debtors. All such certificates and
instruments shall be held by or on behalf of Collateral Agent pursuant hereto
and shall be delivered in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment or undated
stock powers executed in blank, all in form and substance satisfactory to
Collateral Agent. If any Collateral consists of uncertificated securities,
unless the immediately following sentence is applicable thereto, Debtors shall
cause Collateral Agent (or its custodian, nominee or other designee) to become
the registered holder thereof, or cause each issuer of such securities to agree
that it will comply with instructions originated by Collateral Agent with
respect to such securities without further consent by Debtors. If any Collateral
consists of security entitlements, Debtors shall transfer such security
entitlements to Collateral Agent (or its custodian, nominee or other designee)
or cause the applicable securities intermediary to agree that it will comply
with entitlement orders by Collateral Agent without further consent by Debtors.
4.4 Within five (5) days after the receipt by a Debtor of any Additional
Collateral, a Pledge Amendment, duly executed by such Debtor, in substantially
the form of Annex I hereto (a "Pledge Amendment"), shall be delivered to
Collateral Agent in respect of the Additional Collateral to be pledged pursuant
to this Agreement. Each Debtor hereby authorizes Collateral Agent to attach each
Pledge Amendment to this Agreement and agrees that all certificates or
instruments listed on any Pledge Amendment delivered to Collateral Agent shall
for all purposes hereunder constitute Collateral.
4.5 If Debtor shall receive, by virtue of Debtor being or having been an owner
of any Collateral, any (i) stock certificate (including, without limitation, any
certificate representing a stock dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock split, spin-off or split-off),
promissory note or other instrument, (ii) option or right, whether as an
addition to, substitution for, or in exchange for, any Collateral, or otherwise,
(iii) dividends payable in cash (except such dividends permitted to be retained
by Debtor pursuant to Section 5.2 hereof) or in securities or other property or
(iv) dividends or other distributions in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in surplus, Debtor shall receive such stock certificate,
promissory note, instrument, option, right, payment or distribution in trust for
the benefit of Collateral Agent, shall segregate it from Debtor's other property
and shall deliver it forthwith to Collateral Agent, in the exact form received,
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Collateral Agent as Collateral and as further collateral
security for the Obligations.


5. Distribution.


5.1 So long as no Event of Default exists, Debtors shall be entitled to exercise
all voting power pertaining to any of the Collateral, provided such exercise is
not contrary to the interests of the Lenders and does not impair the Collateral.


5.2. At any time an Event of Default exists or has occurred, all rights of
Debtors, upon notice given by Collateral Agent, to exercise the voting power and
receive payments, which it would otherwise be entitled to pursuant to Section
5.1, shall cease and all such rights shall thereupon become vested in Collateral
Agent, which shall thereupon have the sole right to exercise such voting power
and receive such payments.


5.3 All dividends, distributions, interest and other payments which are received
by Debtors contrary to the provisions of Section 5.2 shall be received in trust
for the benefit of Collateral Agent as security and Collateral for payment of
the Obligations shall be segregated from other funds of Debtors, and shall be
forthwith paid over to Collateral Agent as Collateral in the exact form received
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Collateral Agent as Collateral and as further collateral
security for the Obligations.
4

 
 

--------------------------------------------------------------------------------

 
6. Further Action By Debtors; Covenants and Warranties.


6.1 Collateral Agent at all times shall have a perfected security interest in
the Collateral, the Securities, Additional Collateral (the "Perfected
Collateral"). Each Debtor has and will continue to have full title to the
Collateral free from any liens, leases, encumbrances, judgments or other claims.
Collateral Agent's security interest in the Collateral constitutes and will
continue to constitute a first, prior and indefeasible security interest in
favor of Collateral Agent. Each Debtor will do all acts and things, and will
execute and file all instruments (including, but not limited to, security
agreements, financing statements, continuation statements, etc.) reasonably
requested by Collateral Agent to establish, maintain and continue the perfected
security interest of Collateral Agent in the Perfected Collateral, and will
promptly on demand, pay all costs and expenses of filing and recording,
including the costs of any searches reasonably deemed necessary by Collateral
Agent from time to time to establish and determine the validity and the
continuing priority of the security interest of Collateral Agent, and also pay
all other claims and charges that, in the opinion of Collateral Agent, exercised
in good faith, are reasonably likely to materially prejudice, imperil or
otherwise affect the Collateral or Collateral Agent’s or Lenders’ security
interests therein.


6.2 Other than in the ordinary course of business, and except for Collateral
which is substituted by assets of identical or greater value or which has become
obsolete or is of inconsequential in value, each Debtor will not sell, transfer,
assign or pledge those items of Collateral (or allow any such items to be sold,
transferred, assigned or pledged), without the prior written consent of
Collateral Agent other than a transfer of the Collateral to a wholly-owned
subsidiary or to another Debtor on prior notice to Collateral Agent, and
provided the Collateral remains subject to the security interest herein
described. Although Proceeds of Collateral are covered by this Agreement, this
shall not be construed to mean that Collateral Agent consents to any sale of the
Collateral, except as provided herein. Sales of Collateral in the ordinary
course of business shall be free of the security interest of Lenders and
Collateral Agent and Lenders and Collateral Agent shall promptly execute such
documents (including without limitation releases and termination statements) as
may be required by Debtors to evidence or effectuate the same.


6.3 Each Debtor will, at all reasonable times during regular business hours and
upon reasonable notice, allow Collateral Agent or its representatives free and
complete access to the Collateral and all of such Debtor's records which in any
way relate to the Collateral, for such inspection and examination as Collateral
Agent reasonably deems necessary.


6.4 Each Debtor, at its sole cost and expense, will protect and defend this
Security Agreement, all of the rights of Collateral Agent and Lenders hereunder,
and the Collateral against the claims and demands of all other persons.


6.5 Debtors will promptly notify Collateral Agent of any levy, distraint or
other seizure by legal process or otherwise of any part of the Collateral, and
of any threatened or filed claims or proceedings that are reasonably likely to
affect or impair any of the rights of Collateral Agent under this Security
Agreement in any material respect.


6.6 Each Debtor, at its own expense, will obtain and maintain in force insurance
policies covering losses or damage to those items of Collateral which constitute
physical personal property, which insurance shall be of the types customarily
insured against by companies in the same or similar business, similarly
situated, in such amounts (with such deductible amounts) as is customary for
such companies under the same or similar circumstances, similarly situated.
Debtors shall make the Collateral Agent a loss payee thereon to the extent of
its interest in the Collateral. Collateral Agent is hereby irrevocably (until
the Obligations are paid in full) appointed each Debtor’s attorney-in-fact to
endorse any check or draft that may be payable to such Debtor so that Collateral
Agent may collect the proceeds payable for any loss under such insurance. The
proceeds of such insurance, less any costs and expenses incurred or paid by
Collateral Agent in the collection thereof, shall be applied either toward the
cost of the repair or replacement of the items damaged or destroyed, or on
account of any sums secured hereby, whether or not then due or payable.
5

 
 

--------------------------------------------------------------------------------

 
6.7 Collateral Agent may, at its option, and without any obligation to do so,
pay, perform and discharge any and all amounts, costs, expenses and liabilities
herein agreed to be paid or performed by Debtor.  Upon Debtor’s failure to do
so, all amounts expended by Collateral Agent in so doing shall become part of
the Obligations secured hereby, and shall be immediately due and payable by
Debtor to Collateral Agent upon demand and shall bear interest at the lesser of
15% per annum or the highest legal amount from the dates of such expenditures
until paid.


6.8 Upon the request of Collateral Agent, Debtors will furnish to Collateral
Agent within five (5) business days thereafter, or to any proposed assignee of
this Security Agreement, a written statement in form reasonably satisfactory to
Collateral Agent, duly acknowledged, certifying the amount of the principal and
interest and any other sum then owing under the Obligations, whether to its
knowledge any claims, offsets or defenses exist against the Obligations or
against this Security Agreement, or any of the terms and provisions of any other
agreement of Debtors securing the Obligations. In connection with any assignment
by Collateral Agent of this Security Agreement, each Debtor hereby agrees to
cause the insurance policies required hereby to be carried by such Debtor, if
any, to be endorsed in form satisfactory to Collateral Agent or to such
assignee, with loss payable clauses in favor of such assignee, and to cause such
endorsements to be delivered to Collateral Agent within ten (10) calendar days
after request therefor by Collateral Agent.


6.9 Each Debtor will, at its own expense, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other reasonable assurances or instruments and take further steps relating to
the Collateral and other property or rights covered by the security interest
hereby granted, as the Collateral Agent may reasonably require to perfect its
security interest hereunder.


6.10 Debtors represent and warrant that they are the true and lawful exclusive
owners of the Collateral, free and clear of any liens and encumbrances.


6.11 Each Debtor hereby agrees not to divest itself of any right under the
Collateral except as permitted herein absent prior written approval of the
Collateral Agent, except to a subsidiary organized and located in the United
States on prior notice to Collateral Agent provided the Collateral remains
subject to the security interest herein described.
 
6.12 Each Debtor shall cause each Subsidiary of such Debtor in existence on the
date hereof and each Subsidiary not in existence on the date hereof to execute
and deliver to Collateral Agent promptly and in any event within 10 days after
the formation, acquisition or change in status thereof (A) a guaranty
guaranteeing the Obligations and (B) if requested by Collateral Agent, a
security and pledge agreement substantially in the form of this Agreement
together with (x) certificates evidencing all of the capital stock of each
Subsidiary of and any entity owned by such Subsidiary, (y) undated stock powers
executed in blank with signatures guaranteed, and (z) such opinion of counsel
and such approving certificate of such Subsidiary as Collateral Agent may
reasonably request in respect of complying with any legend on any such
certificate or any other matter relating to such shares and (C) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by Collateral Agent in order to create, perfect, establish the first
priority of or otherwise protect any lien purported to be covered by any such
pledge and security agreement or otherwise to effect the intent that all
property and assets of such Subsidiary shall become Collateral for the
Obligations. For purposes of this Agreement, “Subsidiary” means, with respect to
any entity at any date, any corporation, limited or general partnership, limited
liability company, trust, estate, association, joint venture or other business
entity) of which more than 50% of (A) the outstanding capital stock having (in
the absence of contingencies) ordinary voting power to elect a majority of the
board of directors or other managing body of such entity, (B) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (C) in the case of a trust,
estate, association, joint venture or other entity, the beneficial interest in
such trust, estate, association or other entity business is, at the time of
determination, owned or controlled directly or indirectly through one or more
intermediaries, by such entity.
 
6
 
 

--------------------------------------------------------------------------------

 
7. Power of Attorney.


At any time an Event of Default exists or has occurred, each Debtor hereby
irrevocably constitutes and appoints the Collateral Agent as the true and lawful
attorney of such Debtor, with full power of substitution, in the place and stead
of such Debtor and in the name of such Debtor or otherwise, at any time or
times, in the discretion of the Collateral Agent, to take any action and to
execute any instrument or document which the Collateral Agent may deem necessary
or advisable to accomplish the purposes of this Agreement. This power of
attorney is coupled with an interest and is irrevocable until the Obligations
are satisfied.


8. Performance By The Collateral Agent.


If a Debtor fails to perform any material covenant, agreement, duty or
obligation of such Debtor under this Agreement, the Collateral Agent may, after
any applicable cure period, at any time or times in its discretion, take action
to effect performance of such obligation. All reasonable expenses of the
Collateral Agent incurred in connection with the foregoing authorization shall
be payable by Debtors as provided in Paragraph 12.1 hereof. No discretionary
right, remedy or power granted to the Collateral Agent under any part of this
Agreement shall be deemed to impose any obligation whatsoever on the Collateral
Agent with respect thereto, such rights, remedies and powers being solely for
the protection of the Collateral Agent.


9. Event of Default.


An event of default ("Event of Default") shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Notes, the Subscription Agreement, and any other
Transaction Document or other agreement to which Debtor and a Lender are
parties. Upon and after any Event of Default, after the applicable cure period,
if any, any or all of the Obligations shall become immediately due and payable
at the option of the Collateral Agent, for the benefit of the Lenders, and the
Collateral Agent may dispose of Collateral as provided below. A default by
Debtor of any of its material obligations pursuant to this Agreement and any of
the Transaction Documents (as defined in the Subscription Agreement) shall be an
Event of Default hereunder and an “Event of Default” as defined in the Notes,
and Subscription Agreement.
7

 
 

--------------------------------------------------------------------------------

 
10. Disposition of Collateral.


Upon and after any Event of Default which is then continuing,


10.1 The Collateral Agent may exercise its rights with respect to each and every
component of the Collateral, without regard to the existence of any other
security or source of payment for the Obligations. In addition to other rights
and remedies provided for herein or otherwise available to it, the Collateral
Agent shall have all of the rights and remedies of a lender on default under the
Uniform Commercial Code then in effect in the State of New York.


10.2 If any notice to Debtors of the sale or other disposition of Collateral is
required by then applicable law, five business (5) days prior written notice
(which Debtors agree is reasonable notice within the meaning of Section 9.612(a)
of the Uniform Commercial Code) shall be given to Debtors of the time and place
of any sale of Collateral which Debtors hereby agree may be by private sale. The
rights granted in this Section are in addition to any and all rights available
to Collateral Agent under the Uniform Commercial Code.


10.3 The Collateral Agent is authorized, at any such sale, if the Collateral
Agent deems it advisable to do so, in order to comply with any applicable
securities laws, to restrict the prospective bidders or purchasers to persons
who will represent and agree, among other things, that they are purchasing the
Collateral for their own account for investment, and not with a view to the
distribution or resale thereof, or otherwise to restrict such sale in such other
manner as the Collateral Agent deems advisable to ensure such compliance. Sales
made subject to such restrictions shall be deemed to have been made in a
commercially reasonable manner.


10.4 All proceeds received by the Collateral Agent for the benefit of the
Lenders in respect of any sale, collection or other enforcement or disposition
of Collateral, shall be applied (after deduction of any amounts payable to the
Collateral Agent pursuant to Paragraph 12.1 hereof) against the Obligations pro
rata among the Lenders in proportion to their interests in the Obligations. Upon
payment in full of all Obligations, Debtors shall be entitled to the return of
all Collateral, including cash, which has not been used or applied toward the
payment of Obligations or used or applied to any and all costs or expenses of
the Collateral Agent incurred in connection with the liquidation of the
Collateral (unless another person is legally entitled thereto). Any assignment
of Collateral by the Collateral Agent to Debtors shall be without representation
or warranty of any nature whatsoever and wholly without recourse. To the extent
allowed by law, each Lender may purchase the Collateral and pay for such
purchase by offsetting up to such Lender’s pro rata portion of the purchase
price with sums owed to such Lender by Debtors arising under the Obligations or
any other source.


11. Waiver of Automatic Stay. Debtor acknowledges and agrees that should a
proceeding under any bankruptcy or insolvency law be commenced by or against
Debtor, or if any of the Collateral should become the subject of any bankruptcy
or insolvency proceeding, then the Collateral Agent should be entitled to, among
other relief to which the Collateral Agent or Lenders may be entitled under the
Note, Subscription Agreement and any other agreement to which the Debtor,
Lenders or Collateral Agent are parties, (collectively "Loan Documents") and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Collateral Agent
to exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. Debtor EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, Debtor EXPRESSLY ACKNOWLEDGES AND
AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE
BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11
U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY
WAY THE ABILITY OF THE COLLATERAL AGENT TO ENFORCE ANY OF ITS RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. Debtor hereby consents
to any motion for relief from stay which may be filed by the Collateral Agent in
any bankruptcy or insolvency proceeding initiated by or against Debtor, and
further agrees not to file any opposition to any motion for relief from stay
filed by the Collateral Agent. Debtor represents, acknowledges and agrees that
this provision is a specific and material aspect of this Agreement, and that the
Collateral Agent would not agree to the terms of this Agreement if this waiver
were not a part of this Agreement. Debtor further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Collateral Agent nor any person acting on behalf of the Collateral
Agent has made any representations to induce this waiver, that Debtor has been
represented (or has had the opportunity to be represented) in the signing of
this Agreement and in the making of this waiver by independent legal counsel
selected by Debtor and that Debtor has had the opportunity to discuss this
waiver with counsel. Debtor further agrees that any bankruptcy or insolvency
proceeding initiated by Debtor will only be brought in the Federal Court within
the Southern District of New York.
8

 
 

--------------------------------------------------------------------------------

 
12. Miscellaneous.


12.1 Expenses. Debtors shall pay to the Collateral Agent, on demand, the amount
of any and all reasonable expenses, including, without limitation, attorneys'
fees, legal expenses and brokers' fees, which the Collateral Agent may incur in
connection with (a) sale, collection or other enforcement or disposition of
Collateral; (b) exercise or enforcement of any the rights, remedies or powers of
the Collateral Agent hereunder or with respect to any or all of the Obligations
upon breach or threatened breach; or (c) failure by Debtors to perform and
observe any agreements of Debtors contained herein which are performed by the
Collateral Agent.


12.2 Waivers, Amendment and Remedies. No course of dealing by the Collateral
Agent and no failure by the Collateral Agent to exercise, or delay by the
Collateral Agent in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right, remedy or power of the Collateral Agent. No amendment, modification or
waiver of any provision of this Agreement and no consent to any departure by
Debtors therefrom, shall, in any event, be effective unless contained in a
writing signed by the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. The rights, remedies and powers of the Collateral Agent, not only
hereunder, but also under any instruments and agreements evidencing or securing
the Obligations and under applicable law are cumulative, and may be exercised by
the Collateral Agent from time to time in such order as the Collateral Agent may
elect.


12.3 Notices. All notices or other communications given or made hereunder shall
be in writing and shall be personally delivered or deemed delivered the first
business day after being faxed (provided that a copy is delivered by first class
mail) to the party to receive the same at its address set forth below or to such
other address as either party shall hereafter give to the other by notice duly
made under this Section:
 
To Debtors:   Dalrada Financial Corp.
9449 Balboa Avenue, Suite 211
San Diego, CA 92123
Attn: Brian Bonar, CEO
Fax: (858) 613-1311
9

 
 

--------------------------------------------------------------------------------

 
With a copy by telecopier only to:


Owen M. Naccarato, Esq.
Naccarato & Associates
18301 Von Karman Avenue, Suite 430
Irvine, CA 92612
Fax: (949) 851-9262


To Lenders:   To the addresses and telecopier numbers set forth
on Schedule A




To the Collateral Agent:  Barbara R. Mittman, Esq.
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, NY 10176
Fax: (212) 697-3575


With a copy by telecopier only to:
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: (212) 697-3575


Any party may change its address by written notice in accordance with this
paragraph.


12.4 Term; Binding Effect. This Agreement shall (a) remain in full force and
effect until payment and satisfaction in full of all of the Obligations; (b) be
binding upon each Debtor, and its successors and permitted assigns; and (c)
inure to the benefit of the Collateral Agent, for the benefit of the Lenders and
their respective successors and assigns.


12.5 Captions. The captions of Paragraphs, Articles and Sections in this
Agreement have been included for convenience of reference only, and shall not
define or limit the provisions hereof and have no legal or other significance
whatsoever.


12.6 Governing Law; Venue; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction, except to the extent that the
perfection of the security interest granted hereby in respect of any item of
Collateral may be governed by the law of another jurisdiction. Any legal action
or proceeding against a Debtor with respect to this Agreement may be brought in
the courts in the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Agreement, each
Debtor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each
Debtor hereby irrevocably waives any objection which they may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Agreement brought in the aforesaid
courts and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum. If any provision of this Agreement, or
the application thereof to any person or circumstance, is held invalid, such
invalidity shall not affect any other provisions which can be given effect
without the invalid provision or application, and to this end the provisions
hereof shall be severable and the remaining, valid provisions shall remain of
full force and effect.
10

 
 

--------------------------------------------------------------------------------

 
12.7 Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all other agreements and understandings, oral or written,
with respect to the matters contained herein.


12.8 Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.


13. Intercreditor Terms. As between the Lenders, any distribution under
paragraph 10.4 shall be made proportionately based upon the remaining principal
amount (plus accrued and unpaid interest) to each as to the total amount then
owed to the Lenders as a whole. The rights of each Lender hereunder are pari
passu to the rights of the other Lenders hereunder. Any recovery hereunder shall
be shared ratably among the Lenders according to the then remaining principal
amount owed to each (plus accrued and unpaid interest) as to the total amount
then owed to the Lenders as a whole.


14. Termination; Release. When the Obligations have been indefeasibly paid and
performed in full or all outstanding Convertible Notes have been converted to
common stock pursuant to the terms of the Convertible Notes and the Subscription
Agreements, this Agreement shall terminated, and the Collateral Agent, at the
request and sole expense of the Debtors, will execute and deliver to the Debtors
the proper instruments (including UCC termination statements) acknowledging the
termination of the Security Agreement, and duly assign, transfer and deliver to
the Debtors, without recourse, representation or warranty of any kind
whatsoever, such of the Collateral, including, without limitation, Securities
and any Additional Collateral, as may be in the possession of the Collateral
Agent.


15. Collateral Agent.


15.1 Collateral Agent Powers. The powers conferred on the Collateral Agent
hereunder are solely to protect its interest (on behalf of the Lenders) in the
Collateral and shall not impose any duty on it to exercise any such powers.


15.2 Reasonable Care. The Collateral Agent is required to exercise reasonable
care in the custody and preservation of any Collateral in its possession;
provided, however, that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral if it
takes such action for that purposes as any owner thereof reasonably requests in
writing at times other than upon the occurrence and during the continuance of
any Event of Default, but failure of the Collateral Agent, to comply with any
such request at any time shall not in itself be deemed a failure to exercise
reasonable care.




[THIS SPACE INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.

11




(Security Agreement)


 
 

--------------------------------------------------------------------------------

 



"DEBTOR"      "THE COLLATERAL AGENT"
DALRADA FINANCIAL CORP.   BARBARA R. MITTMAN
a Delaware corporation
/s/ Brian Bonar     /s/ B. Mittman
By: _____________________________________ _____________________________________


Its: _____________________________________


“SUBSIDIARY”     “SUBSIDIARY”
THE SOLVIS GROUP, INC.    THE SOLVIS GROUP, INC.
a Nevada corporation     a Michigan corporation


/s/ Brian Bonar      /s/ Brian Bonar
By:
_____________________________________ By:______________________________________


Its: _____________________________________ Its:
______________________________________


“SUBSIDIARY”
SOURCEONE GROUP, INC.
a Delaware corporation


/s/ Brian Bonar
By: _____________________________________


Its: _____________________________________


APPROVED BY “LENDERS”:


/s/ P. Benz      /s/ P. Benz
______________________________________  _______________________________________
LONGVIEW FUND, L.P.    LONGVIEW EQUITY FUND, L.P.  


/s/ P. Benz      /s/ C. Ackerman
_____________________________________  _______________________________________
LONGVIEW INTERNATIONAL EQUITY  ALPHA CAPITAL AKTIENGESELLSCHAFT
FUND, L.P. 


/s/ F. Morax       /s/ H. Schraub
______________________________________  _______________________________________ 
BALMORE, S.A.     HOWARD SCHRAUB






This Security Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.


 

12




(Security Agreement)


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE A TO SECURITY AGREEMENT

 
LENDER
PURCHASE PRICE
CASH PORTION OF PURCHASE PRICE
WARRANTS
LONGVIEW FUND, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301
$3,871,707.00
$2,884,800.00
693,768,501
LONGVIEW EQUITY FUND, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301
$1,005,000.00
$1,005,000.00
180,085,255
LONGVIEW INTERNATIONAL EQUITY FUND, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301
$495,000.00
$495,000.00
88,698,708
ALPHA CAPITAL AKTIENGESELLSCHAFT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
$492,426.00
-0-
88,237,475
BALMORE, S.A.
P.O. Box 146, Road Town
Tortola, BVI
Fax:
$1,380,960.00
-0-
247,453,268
HOWARD SCHRAUB
c/o G. Howard Associates Inc.
525 East 72nd Street
New York, NY 10021
Fax: (212) 737-7467
$300,000.00
-0-
53,756,793
TOTAL
$7,545,093.00
 
1,352,000,000







13

 
 

--------------------------------------------------------------------------------

 
 

